290 S.W.3d 95 (2009)
STATE of Missouri, Respondent,
v.
Anthony HOLT, Appellant.
No. ED 90890.
Missouri Court of Appeals, Eastern District, Division Four.
June 2, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 13, 2009.
Jessica Hathaway, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before NANNETTE A BAKER, C.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Anthony Holt ("Defendant") appeals a conviction after a jury trial of first degree robbery under section 569.020[1], first degree assault under section 565.050, and two counts of armed criminal action under section 571.015. Defendant alleges that the trial court abused its discretion in denying Defendant's motion for new trial based on juror misconduct and that the trial court clearly erred by denying his motion to suppress identification on the ground that the line up was unduly suggestive.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All statutory references are RSMo (2000) unless otherwise noted.